Filing Date: 11/14/2019
Claimed Priority Dates: 10/28/2016 (US 15/338,018)
                                        3/20/2013 (US 13/847,681)
Applicant(s): Otremba et al. (Hoeglauer, Schloegel, Chong)
Examiner: Marcos D. Pizarro

DETAILED ACTION
This Office action responds to the amendment filed on 11/2/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA   is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection in paper no. 7, mailed on 8/28/2012.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Amendment Status
The amendment responding to the Office action in paper no. 7, mailed on 9/2/2021, has been received and filed on 11/2/2021.  The present Office action is made with all the 
Non-Responsive Amendment
In response to a previous restriction, the applicants elected species 2, which reads on the method of manufacturing the device illustrated in figure 1.  However, the amendment filed on 11/2/2021 cancels all claims drawn to the elected invention and presents only claims drawn to a non-elected invention. The remaining claims are not readable on the elected invention because they now include a method of making a device including a third carrier, which is not present in the elected species illustrated in figure 1.  Accordingly, the amendment is considered non-responsive (MPEP § 821.03) and has not been entered. 
The general policy of the Office is not to permit the applicants to shift to claiming another invention after an election is once made and action given on the elected subject matter.  The applicants have already received several Office actions, including the previous final rejection in paper no. 7, mailed on 9/2/2021, wherein consideration and examination on the merits of all previously pending claims reading on the elected species was given.
Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of two months from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  Extensions of this time period under 37 CFR 1.136(a) are available but in no case can 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        


	
MDP/mdp
February 1, 2022